Third District Court of Appeal
                              State of Florida

                         Opinion filed January 4, 2017.
        Not final until disposition of timely filed motion for rehearing.

                              ________________

                              No. 3D16-2489
                        Lower Tribunal No. 06-22268
                            ________________


                                Pedro Ynigo,
                                   Appellant,

                                       vs.

                           The State of Florida,
                                   Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Victoria
Brennan and Nushin Sayfie, Judges.


     Pedro Ynigo, in proper person.

     Pamela Jo Bondi, Attorney General, for appellee.


Before SUAREZ, C.J., and ROTHENBERG and SCALES, JJ.

     PER CURIAM.
       Appellant Pedro Ynigo seeks review of both: (i) a trial court order denying

Ynigo’s April 2016 petition to enforce the terms of a plea agreement; and (ii) a

trial court order denying Ynigo’s August 2016 motion for rehearing of that April

2016 order. We affirm the trial court’s orders.

       After filing his notice of appeal, Ynigo filed with this Court a document that

he captioned “Writ for Appellate Review,” challenging these same orders. We treat

this petition for a writ as Ynigo’s initial brief.

       In sum, Ynigo argues that, after he accepted the 2013 plea agreement in case

number F06-22268 – in which he agreed, among other things, to waive all credit

for time served and serve sixty months in prison – the trial court erred by not

giving him credit for time served. Ynigo’s April 2016 petition marks at least the

third time he has made this identical argument below. Each time, including this

most recent time, the trial court has correctly denied the sought relief.

       We affirm the orders on appeal, and write only to caution Ynigo that further

attempts, either below or with this Court, to litigate this issue may result in the

imposition of sanctions. Sanctions may include, but not necessarily be limited to,

the entry of an order prohibiting Ynigo from further pro se filings in case number

F06-22268.

       Affirmed.




                                             2